DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “climate control system” in claims 1-10 and 13-15.  For the record, “climate control system” is interpreted according to the corresponding structure described in the specification at para. 0032, lines 3-8, and equivalents thereof.  “Climate control system” is not interpreted under 35 U.S.C. 112(f) for claims 11-14 since the entire claims are directed to the climate control system itself, and thus recite the corresponding therein.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kirsch et al. (US 2016/0176409 A1).
As per claim 1, Kirsch et al. disclose a method of operating a transport climate control system (see para. 0023, line 13; para. 0031, lines 8-11; para. 0077, lines 19-23; para. 0078, lines 15-17; etc.; note also that the vehicle itself is a form of transport), comprising: obtaining occupant sleep status data (steps 504, 512, 516; para. 0063; etc.); determining one or more operational parameters of the transport climate control system based on the occupant sleep status data and operating the transport climate control system according to the one or more operational parameters (steps 510 and 514; para. 0060; etc.) to control when at least one of a motor, a compressor, a generator, or one or more fans are in operation during an occupant sleep state (see for example para. 0077, lines 19-23 regarding increasing airflow, which implicitly involves controlling a fan of the climate control system).
	As per claim 4, Kirsch et al. wherein the occupant sleep status data includes occupant biometric data (see para. 1, line 5 regarding the system using biometric data).
	As per claim 5, Kirsch et al. wherein the one or more operational parameters include at least one of a temperature set point of the transport climate control system or a permitted drift from a set point of the transport climate control system (see para. 0078 regarding adjusting the temperature of the air around an occupant, which implicitly involves adjusting a corresponding target temperature/set point).
As per claim 6, Kirsch et al. disclose that the vehicle can be a battery electric vehicle (para. 0022).  It is considered implicit that the battery electric vehicles have rechargeable batteries that are charged regularly.  Since the claim simply recites charging a rechargeable energy storage source prior to the occupant sleep state, but provides no relative timeframe, such recharging can have occurred at any point in the past and still read on the claim.  Accordingly, claim 6 is considered disclosed by Kirsch et al.
	As per claim 15, Kirsch et al. disclose a control module for a transport climate control system, comprising: a controller 102 configured to: obtain occupant sleep status data (steps 504, 512, 516; para. 0063; etc.); determine one or more operational parameters of the transport climate control system based on the occupant sleep status data and operate the transport climate control system according to the one or more operational parameters (steps 510 and 514; para. 0060; etc.) to control when at least one of a motor, a compressor, a generator, or one or more fans are in operation during an occupant sleep state (again see for example para. 0077, lines 19-23 regarding increasing airflow, which implicitly involves controlling a fan of the climate control system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2018/0320956 A1) in view of Kirsch et al. (US 2016/0176409 A1).
	As per claim 11, Schumacher et al. disclose a transport climate control system (Abstract, line 2; etc.), comprising: a motor (paras. 0022; 0031; 0033-0035); a climate control circuit including: a compressor (para. 0022; 0026; 0028; 0030; etc.); and one or more fans (paras. 0022; 0028; 0033-0035; etc.); and a controller 225.  Schumacher et al. do not teach the controller being configured to: obtain occupant sleep status data; determine one or more operational parameters of the transport climate control system based on the occupant sleep status data; and operate the transport climate control system according to the one or more operational parameters to control when at least one of the motor, the compressor, or the one or more fans are in operation during an occupant sleep state.  Kirsch et al. teach a vehicle arrangement comprising a controller configured to: obtain occupant sleep status data (steps 504, 512, 516; para. 0063; etc.); determine one or more operational parameters of the transport climate control system based on the occupant sleep status data and operate the transport climate control system according to the one or more operational parameters (steps 510 and 514; para. 0060; etc.) to control at least one of the motor, the compressor, or the fan are in operation during an occupant sleep state (see for example para. 0077, lines 19-23 regarding increasing airflow, which implicitly involves controlling a fan of the HVAC unit).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the occupant sleep status controls of Kirsch et al. to the system of Schumacher et al. for the same purpose of providing a pleasant and safe driving environment (para. 0002, lines 5-8).
	As per claim 13, Schumacher et al. do not teach the transport climate control system further comprising a biometric reader.  Kirsch et al. teach using a biometric reader (the wearable device reads biometric data (para. 0001, line 5; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the biometric reader to the system of Schumacher for the purpose of obtaining the occupant data in order to provide the desired driving environment based on sleep status.
As per claim 14, Schumacher et al. do not teach wherein the biometric reader is a wearable device and the biometric reader configured to communicate with the controller through wireless connection.  Kirsch et al. teach wherein the biometric reader is a wearable device 128 and the biometric reader (para. 0001: part of wearable device) is configured to communicate with the controller through wireless connection (see paras. 0014, 0019, 0028, 0035, & 0055 regarding wireless communication).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the wearable device and wireless communications of Kirsch et al. to the system of Schumacher et al. for the purpose of obtaining the occupant data in order to provide the desired driving environment based on sleep status.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (US 2016/0176409 A1) in view of Agrafioti et al. (2015/0028996 A1).
	As per claim 17, Kirsch et al. do not explicitly the wireless communication system comprising a wireless communication antenna and wherein the controller is configured to obtain data from a biometric reader from the wireless communication antenna.  However, antennas are generally known features of wireless communication systems.  For example, Agrafioti et al. teaches a wearable biometric device having a wireless transceiver and an antenna (para. 0104).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide an antenna on the wearable device of Kirsch et al. for the purpose of facilitating the wireless communication with the controller.
	
Allowable Subject Matter
Claims 2-3, 7-10, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As per claim 2, while it is known in the art to track sleep schedules within the context of a smart home environment (see for example, para. 0029 of Smith et al.), there is no motivation to apply such monitoring to the system of Kirsch et al., since Kirsch et al. is explicitly directed to using wearable devices to track sleep state in a moving vehicle, where such sleep schedules would not be applicable.
As per claim 3, there is further no motivation to apply driving time to the system of Kirsch et al. who, again, is explicitly directed to using wearable devices to track sleep states in a vehicle.
As per claims 7-10, there is further no teaching or motivation, within the context of Kirsch et al., for prohibiting operation of at least one of the motor, the compressor, the generator, or the one or more fans during a period defined based on an occupant sleep stage. 
As per claims 12 and 16, there is no teaching or motivation within the contexts of Schumacher et al. or Kirsch et al. to operate the transport climate control system according to the one or more operational parameters to control when a generator is in operation during an occupant sleep state, wherein the operational parameters are based on occupant sleep status data.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Matsuoka et al. (US 2019/0200872 A1) teach the use of sleep schedules within the context of smart home systems (see para. 0126).
Demirdjian et al. (US 2010/0241309 A1) teach vehicle controls based on a detected occupant sleep state (para. 0033).
 Kim (US 2005/0231342 A1) teaches a method and device for sensing whether an occupant sleeps inside a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763